DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: claims 1 and 15 are missing a transitional phrase. Please see MPEP 2111.03. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claims 1, 3, 5, 6, 8, 13, and 15, the term "essentially" is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 3, 6, and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4430044 A to Liljegren.
Regarding claim 1, Liljegren discloses a vertical wind turbine comprising: the vertical wind turbine (Fig. 1) is configured to control a pitch angle of the blades at least in a partial load mode (column 5, lines 48-52: low rotational velocities) of the vertical wind turbine such that the blades rotate with an essentially constant tip speed ratio (0.5).
Regarding claim 4, Liljegren discloses the vertical wind turbine is configured to control the pitch angle so that in a nominal operation mode of the vertical wind turbine, 
Regarding claim 5, Liljegren discloses the vertical wind turbine is configured to control the pitch angle so that in the nominal operation mode, the blades rotate at an essentially constant nominal speed (column 12, lines 43-46).
Regarding claim 7, Liljegren discloses the vertical wind turbine is configured to control the pitch angle in a start-up mode such that starting from a resistance mode with tip speed ratios of  λ ≤ 1 (column 5, lines 48-52), the blades transition into a fast mode with tip speed ratios of λ > 1 (column 5, lines 53-57).
Regarding claim 8, Liljegren discloses the control of the pitch angle is based on at least one cam disk (Fig. 15: 90), which determines the pitch angle in an essentially continuous manner for an entire rotation of the rotor.
Regarding claim 9, Liljegren discloses a maximum value of the pitch angle for windward positions of the blade (column 8, lines 63-64) is generally greater than for leeward positions of the blade (column 9, line 45), with respective regard to the rotor rotation axis.
Regarding claim 10, Liljegren discloses for wind speeds in the range of a nominal wind speed, at an azimuth angle of 0° measured from a zero line oriented perpendicularly to the wind direction, the pitch angle is less than zero (Fig. 11: 40a).
Regarding claim 11
Regarding claim 14, Liljegren discloses a kit for a vertical wind turbine according to claim 1 (Fig. 1).
Regarding claim 15, Liljegren discloses a method for operating a vertical wind turbine comprising: the pitch angle, at least in a partial load mode (column 5, lines 48-52: low rotational velocities) of the vertical wind turbine is controlled such that the blades rotate with an essentially constant tip speed ratio (0.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 4430044 A to Liljegren.
Regarding claim 2, Liljegren discloses a vertical wind turbine as described above including an operational wind speed range between 5-40mph. 
However, it fails to disclose the vertical wind turbine is designed to operate in the partial load mode in a range of wind speeds that at least partially lie between 3 and 12 m/s.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate in the partial load mode in a range of wind speeds that at least partially lie between 3 and 12 m/s, since it has been 
One would have been motivated to do so to optimize blade rotation. 
Regarding claim 3, Liljegren discloses a vertical wind turbine as described above including a constant TSR between 0-0.5. 
However, it fails to disclose the constant tip speed ratio amounts to between 2 and 2.6, preferably between 2.2 and 2.4, and most preferably essentially 2.3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the constant tip speed ratio between 2 and 2.6, preferably between 2.2 and 2.4, and most preferably essentially 2.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to optimize blade rotation. 
Regarding claim 13, Liljegren discloses a vertical wind turbine as described above including at wind speeds from still air up to a further cut-off speed of the vertical wind turbine, an amount of a positioning error in the control of the pitch angle is a few degrees (column 15, lines 52-53)
However, it fails to disclose an amount of a positioning error in the control of the pitch angle is essentially always less than 5°, preferably less than 3°, most preferably less than 1.5°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the amount of a positioning error in the control of the pitch angle be essentially always less than 5°, preferably less than 3°, most preferably less than 1.5°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to minimize error and optimize blade rotation. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4430044 A to Liljegren in view of US 20120045329 A1 to Smith et al. 
Regarding claim 6, Liljegren discloses a vertical wind turbine as described above.
However, it fails to disclose at a first cut-out wind speed v3 of the vertical wind turbine, the variable tip speed ratio λ amounts to between 1 and 1.8, preferably between 1.3 and 1.5, most preferably essentially 1.38.
Smith et al. teaches at a first cut-out wind speed v3 of the vertical wind turbine, the variable tip speed ratio λ amounts to between 1 and 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the variable TSR during shut down as disclosed by Smith et al. to the vertical wind turbine disclosed by Liljegren.
One would have been motivated to do so for structural safety reasons. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the variable tip speed 
One would have been motivated to do so to optimize blade rotation. 
Regarding claim 12, Liljegren discloses a vertical wind turbine as described above.
However, it fails to disclose at least one wind speed sensor and/or at least one wind direction sensor, which is positioned on at least one of the blades and is connected in a signal-transmitting way to a control device for determining a setpoint of the pitch angle.
Smith et al. teaches at least one wind speed sensor (Fig. 3: 308) and/or at least one wind direction sensor (302), which is positioned on at least one of the blades and is connected in a signal-transmitting way to a control device (320) for determining a setpoint of the pitch angle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the sensors as disclosed by Smith et al. to the vertical wind turbine disclosed by Liljegren.
One would have been motivated to do so to improve on control of the blade pitch.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIET P NGUYEN/Primary Examiner, Art Unit 2832